Citation Nr: 0842335	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-37 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for left ankle scar, 
residuals of fracture with arthritis, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for left leg calf 
muscle atrophy with foot inversion, Muscle Group XI, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
fracture to the bridge of the nose with a disfiguring scar, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable rating for residuals of a 
fracture of the right femur with right thigh scar.

5.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metacarpal with hypertrophic 
arthritis.

6.  Entitlement to a compensable rating for residuals of a 
fracture of the left alveolar process with loss of teeth.

7.  Entitlement to service connection for a right ear 
condition.

8.  Entitlement to service connection for a sinus condition.

9.  Entitlement to service connection for a left shoulder 
condition.

10.  Entitlement to service connection for a low back 
condition.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for high cholesterol.

13.  Entitlement to service connection for indigestion.

14.  Entitlement to service connection for a sleep condition.

15.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

16.  Entitlement to service connection for a right hip 
condition as secondary to service-connected residuals of a 
right femur fracture with right thigh scar.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran 




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut.  

In June 2008, the veteran testified at a hearing before the 
undersigned Veteran's Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file.  At the hearing, the veteran submitted additional 
private medical evidence along with a waiver of RO review of 
that evidence.


FINDINGS OF FACT

1.  The veteran's left ankle scar is stable and less than 929 
square cm in area, and the scar does not cause pain, 
limitation of motion, or limitation of function.

2.  The veteran's left ankle arthritis causes moderate 
limitation of motion.

3.  The veteran's left calf muscle atrophy is manifested by 
no more than "moderate" disability, including normal muscle 
strength and no hospitalizations, infections, or loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscle.

4.  The veteran has a slightly deviated nose, without 
scarring or tissue loss, and without gross distortion or 
asymmetry.

5.  The veteran's residuals of a right femur fracture result 
in no decreased range of motion of the right thigh and the 
right thigh scar is stable and less than 929 square cm in 
area, and the scar does not cause pain, limitation of motion, 
or limitation of function.

6.  The veteran has 90 degrees range of motion of the right 
fifth metacarpal joint and he has degenerative changes of 
that joint.

7.  The veteran's residuals of a fracture of the left 
alveolar process with loss of teeth have not been shown to be 
manifested by loss of all teeth, the loss of all upper teeth 
or all lower teeth, or the loss of all upper and lower 
posterior or upper and lower anterior teeth; nor has the 
disability been shown to be manifested by significant 
impairment in masticatory function.

8.  The veteran does not have a right ear condition, a sinus 
condition, a left shoulder condition, a low back condition, 
hypertension, high cholesterol, indigestion, a sleep 
condition, or PTSD due to his military service.

9.  There is no medical evidence showing that the veteran has 
a current right hip disability.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left ankle scar, residuals of fracture with arthritis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.73, 4.118, Diagnostic Codes 5003, 5010, 5271, 7801-7805 
(2008).

2.  The criteria for a rating in excess of 10 percent for 
atrophy of the right calf muscles have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Code 5311 
(2008).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture to the bridge of the nose have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2008).

4.  The criteria for compensable rating for residuals of a 
fracture of the right femur with right thigh scar have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.71a, 4.118, Diagnostic Codes 5251, 5252, 5253, 5255, 
7801-7805 (2008).

5.  The criteria for a compensable rating for residuals of a 
fracture of the right fifth metacarpal with hypertrophic 
arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5230 (2008).

6.  The criteria for a compensable rating for residuals of a 
fracture of the left alveolar process with loss of teeth have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.150, Diagnostic Code 9913 (2008).

7.  The veteran's claimed right ear condition, sinus 
condition, left shoulder condition, low back condition, 
hypertension, high cholesterol, indigestion, sleep condition, 
and PTSD were not incurred in or aggravated by the veteran's 
military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

8.  A right hip disability was not incurred in or aggravated 
by the veteran's military service and the veteran does not 
have a right hip disability secondary to a service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

VA has a duty under the VCAA to notify a claimant and any 
designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, July and 
November 2006 letters to the veteran from the Agency of 
Original Jurisdiction (AOJ) specifically notified him of the 
substance of the VCAA, including the type of evidence 
necessary to establish service connection, entitlement to 
increased ratings and to an effective date, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), these letters 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the veteran about the information and 
evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide.  The Board notes that a "fourth element" of the 
notice requirement, requesting the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, was recently removed from the language of 38 C.F.R. 
§ 3.159(b).  See 38 C.F.R. § 3.159, as amended by 73 Fed. 
Reg. 23353-23356 (Apr. 30, 2008).  Consistent with 
38 U.S.C.A. § 5103(a), the veteran was provided VCAA notice 
by letters in July 2006 and November 2006, prior to the 
initial adjudication of his claims by the February 2007 
rating decision.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim, including the 
disability rating and effective date of the award.  The 
veteran was provided this notice in the July and November 
2006 VCAA notice letters.  These letters informed the veteran 
that he had to provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability, that if an increase in disability was found, 
a disability rating would be determined by applying relevant 
diagnostic codes which typically provide for a range in 
severity of a particular disability from 0 percent to as much 
as 100 percent depending on the disability involved, and 
provided examples of the types of medical and lay evidence 
that the veteran could submit or ask VA to obtain that are 
relevant to establishing entitlement to increased 
compensation.  One such example was statements from employers 
regarding how the condition affects the ability to work.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Even if the veteran had not been provided the notice required 
by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Board 
concludes that he would not have been prejudiced in this 
instance, as he was given specific notice concerning the 
rating criteria for the disabilities at issue in the rating 
decision and the statement of the case.  Consequently, he had 
actual notice of the specific rating criteria for the 
disabilities, and why a higher rating had not been assigned, 
as well as an opportunity to present evidence and argument to 
support higher ratings.

The Board also finds that all necessary development of 
evidence has been completed.  The veteran's service treatment 
records, VA medical records, and private medical records have 
been obtained.  The veteran has been afforded VA 
examinations, the veteran has submitted medical evidence, and 
the veteran has provided testimony at a hearing.  The veteran 
was informed by the October 2007 statement of the case that 
records could not be obtained from Shoreline Allergy and 
Asthma.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  Neither the veteran nor his representative has 
indicated that there are any additional obtainable records to 
support the veteran's claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Rating Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities. Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2008).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, as here, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (2008).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  See generally Hart v. Mansfield, 21 
Vet. App. 505 (2007).

III.  Left Ankle

The veteran was granted service connection for a left ankle 
scar in a December 1958 rating decision.  A 10 percent 
evaluation was assigned as of October 1958.  The veteran 
submitted his claim for an increased rating in May 2006.

In the February 2007 rating decision on appeal, the RO 
evaluated the veteran's left ankle disability under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010 and 5271 and continued the 
veteran's 10 percent for residuals of a left ankle fracture.

With regards to the veteran's left ankle scar, the Board 
notes that the veteran does not meet the criteria for a 
compensable rating.  A December 2006 VA examination revealed 
that the veteran had a left anterior ankle scar that was 3 cm 
by 1 mm.  The veteran stated that the scar did not bother 
him.  The scar was stable and superficial, and was without 
inflammation, edema or keloid formation.  There was no 
limitation of motion or other limitation of function caused 
by the scar.  Since the veteran's scar has not been shown to 
be painful, unstable, or to cover an area of more than 929 
square cm, and since the veteran's scar does not result in 
limitation of motion or function, the veteran has not met the 
criteria for a compensable rating under any applicable 
diagnostic codes related to scars.  See 38 C.F.R. §§ 7801-
7805.

With regards to the arthritis of the left ankle, under 
Diagnostic Code 5010, arthritis due to trauma is rated as 
degenerative arthritis under Diagnostic Code 5003.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Diagnostic Code 5003 also allows for evaluation in cases 
where there is an absence of limitation of motion.  With x-
ray evidence of involvement of two or more major joins or two 
or more minor joint groups, a 10 percent evaluation is 
warranted.  With x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, a 20 percent 
evaluation is assigned.

Under Diagnostic Code 5271, a 10 percent evaluation is 
warranted for moderate limitation of motion of the ankle, 
whereas a 20 percent evaluation contemplates marked 
limitation of motion.  Notably, Plate II of 38 C.F.R. § 4.71a 
indicates that normal ankle motion includes dorsiflexion from 
zero to 20 degrees and plantar flexion from zero to 45 
degrees.

The Board also notes that, for most orthopedic diagnostic 
codes, consideration of such factors as painful motion, 
functional loss due to pain, weakness, excess fatigability, 
and additional disability during flare-ups is necessary in 
assigning a disability evaluation.  DeLuca v. Brown, 8 Vet. 
App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45.

On VA joints examination in December 2006, the veteran 
reported chronic mild aching, worse with cold damp weather.  
The veteran reported increased left lower tibia and fibula 
pain if he walked more than about 300 feet or does yard work 
with repetitive bending, squatting, and doing things such as 
pushing a wheelbarrow around his yard.  He also reported that 
the left tibia and fibula ached more when he went up and down 
steps and briefly when he put on a new pair of shoes.  
Baseline pain for all fractured areas was 2-3/10 and flare up 
pain ranged from 4-7/10.  The veteran stated that he took 
Aleve with modest relief at flare ups.  

For the left ankle, pain was as noted above for baseline and 
flare ups, with the same precipitating events.  The veteran 
reported chronic weakness in the ankle with mild atrophy of 
the left calf muscle.  There was no stiffness, swelling, 
heat, redness, instability, giving way, locking, 
fatigability, or lack of endurance of the left ankle.  The 
veteran reported no limitation of motion with flare ups of 
the left ankle.  He did not use any crutches, brace, cane or 
corrective shoes due to left ankle.  There had not been any 
episodes of dislocation or recurrent subluxation of the left 
ankle.  Active and passive left ankle dorsiflexion was from 0 
to 5 degrees.  Plantar flexion was from 0 to 40 degrees.  
Deluca testing showed no change in range of motion, no pain, 
and no lack of endurance after three repetitions.

Examination of the left ankle revealed no edema, calor, 
rubor, malunion, nonunion or any loose motion, or false 
joint.  There was no tenderness on palpation of the left 
ankle joint.  There was no increase of the baseline pain on 
motion of the left ankle.  The examiner stated that the 
veteran had moderate limitation of motion of the left ankle 
residual of the left tibia and fibula fractures.    

The Board has considered whether a higher evaluation might be 
warranted on the basis of the symptoms described in 38 C.F.R. 
§§ 4.40 and 4.45.  In this regard, the Board is aware that 
the veteran described increased pain on flare ups.  However, 
the veteran denied decreased range of motion on flare ups and 
the VA examiner stated that the veteran had moderate 
limitation of motion of the left ankle, without any decrease 
in range of motion, or pain, or decrease of endurance on use.  
Accordingly, the veteran is not shown to have symptoms 
equivalent to marked limitation of left ankle motion, and is 
thus not entitled to a rating in excess of 10 percent under 
Diagnostic Code 5271.

The Board is aware that several other diagnostic codes 
address the ankles.  Nevertheless, there is no evidence of 
ankylosis of the left ankle or the subastragalar or tarsal 
joint (Diagnostic Codes 5270 and 5272), malunion of os calcis 
or astragalus (Diagnostic Code 5273), or astragalectomy 
(Diagnostic Code 5274).  In other words, there exists no 
schedular basis for an increased evaluation for the left 
ankle disability.

Overall, the evidence does not support an evaluation in 
excess of 10 percent for the veteran's left ankle disability, 
and the claim must be denied.  38 C.F.R. § 4.7.

IV.  Left Calf

The veteran was granted service connection for left calf 
muscle atrophy, injury to Muscle Group XI with left foot 
three degrees from normal inversion, by the December 1958 
rating decision.  A 10 percent evaluation was assigned as of 
October 1958.  The veteran submitted his claim for an 
increased rating in May 2006.

Injuries to Muscle Group XI are rated under Diagnostic Code 
5311 which provides for a noncompensable evaluation for 
slight disability of this muscle group, a 10 percent rating 
for moderate disability, and 20 percent rating for moderately 
severe disability.  38 C.F.R. § 4.73, Code 5311.

In this case the December 2006 VA examination report reveals 
that the veteran's left calf muscle was only 1 cm less in 
diameter than his right calf muscle.  The veteran had no 
adhesions, or nerve damage.  Muscle strength was 4/5 on the 
left and 5/5 on the right.  There was no muscle herniation 
and no loss of muscle function.

A rating in excess of 10 percent under Diagnostic Code 5311 
requires "moderately severe" muscle disability contemplates 
objective signs of entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscle 
compared with the sound side; and tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3).

In this case the December 2006 physician specifically stated 
that the veteran has no left calf muscle herniation or loss 
of muscle function.  The veteran's left calf muscle 
disability can not be considered to result in moderately 
severe disability.  Accordingly, a rating in excess of 10 
percent for left leg calf muscle atrophy with foot inversion, 
Muscle Group XI is not warranted.

V.  Nose 

The veteran was granted service connection for a disfiguring 
scar on the bridge of the nose by the December 1958 rating 
decision.  A 10 percent evaluation was assigned as of October 
1958.  The veteran submitted his claim for an increased 
rating in May 2006.

The veteran is currently assigned a single 10 percent rating 
for his nose under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
A 10 percent rating is assigned when there is one 
characteristic of disfigurement.  The eight characteristics 
of disfigurement are (1) scar five or more inches in length; 
(2) scar at least one-quarter inch wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo- or 
hyper-pigmented in an area exceeding six square inches; (6) 
skin texture abnormal in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches; and (8) skin indurated and inflexible in an 
area exceeding six square inches.  A 30 percent rating is 
warranted when there is visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features, or; with two or three characteristics of 
disfigurement.  A 50 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of 
disfigurement.  An 80 percent rating is warranted when there 
is visible or palpable tissue loss and either gross 
distortion or asymmetry of three or more features or paired 
sets of features, or; with six or more characteristics of 
disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, 
Note (1). 

The Board finds that the veteran has not met the criteria for 
a rating in excess of 10 percent for his nose disability.  A 
VA examination in November 1958 revealed that the veteran had 
moderate deformity of the bridge and that there was no 
tenderness or scarring present.  At the December 2006 VA 
examination the veteran denied having a scar on his nose.  
Examination revealed that the veteran's nose was somewhat 
bulbous and that the septum was slightly deviated to the 
right.  The examiner could find no clearly visible scar on 
the nose.  The record does not indicate that the veteran's 
right nose disability results in two of the characteristics 
of disfigurement listed above.  Additionally the veteran does 
not have visible or palpable tissue loss of the nose and he 
does not have gross distortion or asymmetry of nose.  
Consequently, he does not meet the criteria for a rating in 
excess of 10 percent for his right nose disability.

VI.  Right Thigh

The veteran was granted service connection for residuals of a 
fracture of the right femur with right thigh scar by the 
December 1958 rating decision.  A noncompensable evaluation 
was assigned as of October 1958, and the veteran submitted 
his claim for an increased rating in May 2006.

The record reveals that the veteran had ORIF with rod 
placement of the right femur following a fracture of the 
femur in a 1957 motor vehicle accident.  On VA joints 
examination in December 2006, the veteran reported chronic 
mild aching, worse with cold damp weather.  The veteran 
stated that he had increased right femur pain if he walked 
more than about 300 feet or does yard work with repetitive 
bending, squatting, and doing things such as pushing a 
wheelbarrow around his yard.  Baseline pain for all fractured 
areas was 2-3/10 and flare up pain ranged from 4-7/10.  The 
veteran stated that he took Aleve with modest relief during 
flare ups.  There was no limitation of motion of the right 
femur and the range of motion did not change with flare ups.

Examination revealed an apparent surgical procedure scar on 
the right lateral upper thigh.  There was no obvious 
deformity.  The right leg was 1/4 inch shorter than the left.  
There was no edema, calor, rubor, nonunion, loose motion, 
false joint, or signs of infection.  There was no easily 
visible malunion, and no tenderness on palpation of the right 
thigh.  

With regards to the veteran's right thigh scar, the Board 
notes that the veteran does not meet the criteria for a 
compensable rating.  the December 2006 VA examination 
revealed that the veteran had a right thigh scar that was 15 
cm by 5 mm.  The veteran stated that the scar did not bother 
him.  The scar was stable, superficial, without inflammation, 
edema or keloid formation.  There was no limitation of motion 
or other limitation of function caused by the scar.  Since 
the veteran's scar has not been shown to be painful, 
unstable, or to cover an area of more than 929 square cm, and 
since the veteran's scar does not result in limitation of 
motion or function, the veteran has not met the criteria for 
a compensable rating under any applicable diagnostic codes 
related to scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7801-7805.

The Board also finds that the veteran does not meet the 
criteria for a compensable rating under any other applicable 
diagnostic code due to the residuals of the right thigh 
fracture.  Since he has no impairment of range of motion of 
the right thigh he does not meet the criteria for a 
compensable rating under 38 C.F.R. § 4.71a, Diagnostic Codes 
5251, 5252 or 5253.  Since he does not have nonunion or 
malunion of the femur, he is not entitled to a compensable 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5255.

Since the veteran's residuals of a fracture of the right 
femur with right thigh scar do not meet the criteria for a 
compensable rating under any applicable diagnostic code, a 
compensable rating for this disability is not warranted.

VII.  Right 5th Finger

The veteran was granted service connection for residuals of 
fracture of right fifth metacarpal with hypertrophic 
arthritis by the December 1958 rating decision.  A 
noncompensable rating was assigned and the veteran submitted 
his claim for an increased rating in May 2006.

The December 2006 VA examination revealed the veteran to have 
right fifth metacarpal range of motion from 0-90 degrees.  
Deluca testing showed no decreased range of motion, no pain, 
and no lack of endurance.  X-rays revealed old healed 
fracture of the base of the fifth metacarpal where 
degenerative changes were identified with large subchondral 
cyst formation, sclerosis, and asymmetric joint space 
narrowing.

The veteran's right fifth finger has been rated 
noncompensable under Diagnostic Code 5230.  Diagnostic Code 
5230 contemplates limitation of motion of the ring or little 
finger.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5230 a 
noncompensable evaluation is warranted for any limitation of 
motion of the fifth finger.  Accordingly, Diagnostic Code 
5230 cannot serve as a basis for an increased rating in this 
case.

The Board also concludes that a compensable evaluation under 
DC 5003 or 5010 is not warranted.  Under Diagnostic Code 
5003, degenerative arthritis of a major joint may be rated 
under the criteria for limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
However, as noted above, the code pertaining to limitation of 
motion of the fifth finger provides that all limitation of 
motion, no matter how severe, is noncompensable.  Neither is 
a rating warranted under DC 5003 alone, as the veteran's 
disability involves only one minor joint (the fifth finger).  
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010; (a 10 percent 
rating is warranted under Diagnostic Code 5003 only where 
there is involvement of a group of minor joints).

The veteran does not meet the criteria for a compensable 
rating under any applicable diagnostic code for the residuals 
of a fracture of the right fifth metacarpal with hypertrophic 
arthritis.  Accordingly, a compensable rating for that 
disability is not warranted.

VIII.  Left Alveolar Process

The veteran seeks a compensable rating for residuals of 
fracture of the left alveolar process with loss of teeth.  At 
his hearing the veteran noted that he had received a partial 
plate from VA and that he had a fixed bridge with teeth 24 
and 25.  He stated that in the motor vehicle accident (MVA) 
during service his jaw had been broken and some of his teeth 
had been knocked out.  The veteran reported that he had had 
full dental care for year after service, but that now VA 
would only care for teeth 7, 8, 10, 24, and 25.

Diagnostic Code 9913 provides a compensable disability rating 
based on whether the lost masticatory surface can or cannot 
be restored by a suitable prosthesis.  If the lost 
masticatory surface cannot be restored, the Diagnostic Code 
9913 provides a maximum 40 percent disability rating for the 
loss of all teeth, a 30 percent rating for the loss of all 
upper teeth or all lower teeth, a 20 percent rating for the 
loss of all upper and lower posterior or upper and lower 
anterior teeth, a 10 percent rating for the loss of all upper 
anterior or lower anterior teeth, and a 10 percent rating for 
all upper and lower teeth on one side missing.  A 0 percent 
rating is assigned where the loss of masticatory surface can 
be restored by suitable prosthesis.  The level of disability 
rating to be assigned under Diagnostic Code 9913 is dependent 
on the location and number of teeth that have been lost.

VA dental examination in December 2006 reveals that the 
veteran was missing teeth numbers 1, 2, 3, 7, 8, 9, 10, 13, 
14, 16, 17, 18, 19, 31, and 32.  The report also notes that 
the veteran needed a replacement or new partial denture.

Here, the degree of disability would not support the 
assignment of a compensable rating under Diagnostic Code 
9913.  The Board finds that the criteria of Diagnostic Code 
9913 is specific, and that an evaluation in excess of 0 
percent is only warranted when the loss of substance of the 
body of the mandible has resulted in the loss of all teeth, 
the loss of all upper teeth or all lower teeth, or the loss 
of all upper and lower posterior or upper and lower anterior 
teeth.  As extensive as the loss of teeth is, in this case 
the position of the remaining teeth are such where the 
veteran does not meet the criteria for a compensable 
evaluation under Diagnostic Code 9913.  

The Board has considered whether other Diagnostic Codes are 
applicable. Diagnostic Codes 9901-9905 are not applicable 
given that there is no impairment in masticatory function as 
a result of service-connected loss of masticatory surface or 
malunion of the mandible.

Thus, the Board concludes that the preponderance of the 
evidence is against the claim and that a compensable rating 
for residuals of a fracture of the left alveolar process with 
loss of teeth is not warranted.  

IX.  Service Connection Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, which become manifest to a compensable degree within 
the year after service, will be rebuttably presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310.

An essential requirement for granting service connection is 
medical evidence of current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability").  See 38 U.S.C. § 1110.  In the absence of proof 
of present disability, there can be no valid claim.  

X.  Service Connection Claims other than Right Hip

The veteran asserts that he is entitled to service connection 
for a right ear condition, a sinus condition, a left shoulder 
condition, a low back condition, hypertension, high 
cholesterol, indigestion, a sleep condition, and PTSD.

The Board notes that the service medical records do not 
indicate that the veteran had any of these claimed 
disabilities during his active military service.  The veteran 
was shown to have right chronic maxillary sinusitis on VA 
examination in December 1958.  Private medical records dated 
from February 1994 indicate treatment for hypertension.  
Private medical records dated in May and August 1997 indicate 
that the veteran's cholesterol levels were elevated.  VA 
outpatient records dated from January 2005 show that the 
veteran reported occasional tinnitus and that he denied 
anxiety.  In January 2006 the veteran reported that he had 
had GERD since losing some weight.  At his October 2008 
hearing the veteran testified that he had right ear hearing 
loss.  He stated that he had received no treatment by VA for 
a left shoulder disability and indicated that he first 
developed indigestion after discharge from service.  

In this case, the only evidence linking these claimed 
disabilities to service are the veteran's own assertions.  
However, as a layperson he is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992). 

None of the veteran's the above listed disabilities, except 
for right chronic maxillary sinusitis, were shown within a 
year of discharge from service.  The Board notes that 
sinusitis is not one of the chronic diseases included in 
38 C.F.R. § 3.309.  Accordingly, the veteran is not entitled 
to presumptive service connection for any of these 
disabilities based on the disability being a chronic disease 
listed in 38 C.F.R. § 3.309(a).

Not only do the veteran's service medical records fail to 
show that the veteran developed any of these claimed 
disabilities during service, but there is also no medical 
evidence indicating that any of the veteran's currently 
claimed medical conditions are related to service.  

Since the veteran's claimed disabilities were not shown to 
have been present in service, since he is not entitled to 
presumptive service connection for any of the claimed 
disabilities, and since none of the medical evidence 
indicates that these disabilities are related to service in 
any way, service connection for a right ear condition, a 
sinus condition, a left shoulder condition, a low back 
condition, hypertension, high cholesterol, indigestion, a 
sleep condition, and PTSD, on either a direct or presumptive 
basis, is not warranted.

XI.  Right Hip

The veteran asserted at his October 2008 hearing that he now 
has a right hip disability secondary to his service-connected 
residuals of a right femur fracture with right thigh scar.  
The veteran did not indicate what sort of right hip 
disability he believes he currently has.  

A review of the service treatment records, VA medical 
examination reports, VA outpatient treatment records, and 
private medical records fail to reveal any complaints, 
findings, or diagnoses related to the right hip.  

In this case the medical evidence does not reveal that the 
veteran has ever had a right hip disability.  Service 
connection can not be granted unless the veteran has a 
current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Since there is no medical evidence indicating that the 
veteran has a current right hip disability, the Board 
concludes that the preponderance of the evidence is against 
his claim, and that service connection for a right hip 
condition, including as secondary to service-connected 
residuals of a right femur fracture, with right thigh scar, 
is not warranted.


ORDER

Entitlement to a rating in excess of 10 percent for left 
ankle scar, residuals of fracture with arthritis, is denied.

Entitlement to a rating in excess of 10 percent for left leg 
calf muscle atrophy with foot inversion, Muscle Group XI, is 
denied.

Entitlement to a rating in excess of 10 percent for residuals 
of a fracture to the bridge of the nose with a disfiguring 
scar, is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the right femur with right thigh scar is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metacarpal with hypertrophic 
arthritis is denied.

Entitlement to a compensable rating for residuals of a 
fracture of the left alveolar process with loss of teeth is 
denied.

Entitlement to service connection for a right ear condition 
is denied.

Entitlement to service connection for a sinus condition is 
denied.

Entitlement to service connection for a left shoulder 
condition is denied.

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for high cholesterol is 
denied.

Entitlement to service connection for indigestion is denied.

Entitlement to service connection for a sleep condition is 
denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a right hip condition 
as secondary to service-connected residuals of a right femur 
fracture with right thigh scar is denied.



______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


